         Case 6:19-cv-00525-ADA Document 75 Filed 11/04/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE WESTERN DISTRICT OF TEXAS

                                         WACO DIVISION


  SYNKLOUD TECHNOLOGIES, LLC,

                PLAINTIFF,                         Civil Action No. 6:19-cv-00525-ADA

         v.

  DROPBOX, INC.,                                   JURY TRIAL DEMANDED

                DEFENDANT.


     SYNKLOUD TECHNOLOGIES, LLC’S NOTICE REGARDING CHANGE OF
               ADDRESS AND CORPORATE CONVERSION

       Plaintiff SynKloud Technologies, LLC (“SynKloud” or “Plaintiff”) hereby submits this

notice regarding its change of address to 3000 Polar Lane #202 Cedar Park, TX 78613 and

conversion from a Delaware corporation to a Texas corporation. (See Exhibits A-B.)


 Dated: November 4, 2020                          Respectfully,

 Local Counsel:                                   /s/ Deepali Brahmbhatt_________
 Kevin J. Terrazas (SBN 24060708)                 Deepali Brahmbhatt (Pro Hac Vice)
 kterrazas@clevelandterrazas.com                  dbrahmbhatt@devlinlawfirm.com
 CLEVELAND TERRAZAS PLLC                          Devlin Law Firm
 4611 Bee Cave Road, Suite 306B                   1320 Scott Blvd. #13,
 Austin, TX 78746                                 Santa Clara, CA 95054
 Telephone: (512) 680-3257                        Telephone: (650) 254-9805
                                                  Facsimile: (302) 353-4251

                                                  Timothy Devlin (Pro Hac Vice)
                                                  DEVLIN LAW FIRM LLC
                                                  1526 Gilpin Avenue
                                                  Wilmington, DE 19806
                                                  Telephone: (302) 449-9010
                                                  Email: tdevlin@devlinlawfirm.com

                                                  Attorneys for Plaintiff SynKloud Techs. LLC
          Case 6:19-cv-00525-ADA Document 75 Filed 11/04/20 Page 2 of 2




                                CERTIFICATE OF SERVICE


        The undersigned certifies that on November 4, 2020 all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via electronic

mail.


                                                      /s/ Deepali Brahmbhatt
                                                      Deepali Brahmbhatt




                                                -2-
